SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials Sturm, Ruger & Company, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: March 15, 2011 Dear Fellow Stockholders: You are cordially invited to attend the 2011 Annual Meeting of Stockholders of Sturm, Ruger & Company, Inc. to be held at 10:30 a.m. on April 27, 2011 at the Trumbull Marriott, 180 Hawley Lane, Trumbull, Connecticut 06611. Details of the business to be conducted at the meeting are given in the attached Notice of Annual Meeting and Proxy Statement. “It’s Proxy Season – Do you know where your shares are?” We encourage you to use this opportunity to take part in the affairs of the Company by voting on the business to come before the meeting. Your vote is very important. If you do not actively vote your shares, your broker may use them to vote for certain proposals without your direction. As some of you are aware, it is common practice for brokerage firms to lend the securities they hold on behalf of investors to other parties. The securities that have been loaned out may be your shares, denying you the opportunity to vote those shares. Often, the third parties who borrow these securities may not share your investment goals or care about the long-term success of the Company (often they are short-sellers). It is important for stockholders to know that this practice has the potential to negatively affect the value of the securities they hold. We encourage our stockholders to discuss this practice with their brokers and, if they feel it is appropriate, to instruct their brokers not to lend their securities out to third parties. Please vote your shares. The Board of Directors looks forward to joining you at the 2011 Annual Meeting. STURM, RUGER & COMPANY, INC. Michael O. Fifer President and Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS April 27, 2011 NOTICE IS HEREBY GIVEN THAT the Annual Meeting of Stockholders of STURM, RUGER & COMPANY, INC. (the “Company”) will be held at the Trumbull Marriott, 180 Hawley Lane, Trumbull, Connecticut 06611 on the 27th day of April, 2011 at 10:30 a.m. to consider and act upon the following: 1. A proposal to elect seven (7) Directors to serve on the Board of Directors for the ensuing year; 2. A proposal to ratify the appointment of McGladrey & Pullen, LLP as the Company’s independent auditors for the 2011 fiscal year; 3. An advisory vote on the compensation of the Company’s Named Executive Officers; 4. An advisory vote on the frequency of an advisory vote on the compensation of the Company’s Named Executive Officers; and 5. Any other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. Only holders of record of Common Stock at the close of business on March 8, 2011 will be entitled to notice of and to vote at the Annual Meeting or any adjournment or postponement thereof. The complete list of stockholders entitled to vote at the Annual Meeting shall be open to the examination of any stockholder, for any purpose germane to the Annual Meeting, during ordinary business hours, for a period of 10 days prior to the Annual Meeting, at the Company’s offices located at 1 Lacey Place, Southport, Connecticut 06890. The Company’s Proxy Statement is attached hereto. By Order of the Board of Directors Leslie M. Gasper Corporate Secretary Southport, Connecticut March 15, 2011 ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING. TO ENSURE THAT YOUR VOTE IS RECORDED PROMPTLY, PLEASE VOTE YOUR PROXY AS SOON AS POSSIBLE, EVEN IF YOU PLAN TO ATTEND THE ANNUAL MEETING. MOST SHAREHOLDERS HAVE THREE OPTIONS FOR SUBMITTING THEIR VOTES PRIOR TO THE ANNUAL MEETING: (1) VIA THE INTERNET, (2) BY TELEPHONE OR (3) BY REQUESTING AND RETURNING A PAPER PROXY USING THE POSTAGE-PAID ENVELOPE PROVIDED. REGISTERED STOCKHOLDERS MAY VIEW OR REQUEST THE PROXY MATERIALS AND VOTE THEIR PROXY AT WWW.ENVISIONREPORT.COM/RGR OR BY TELEPHONE AT 1-800-652-8683. STOCKHOLDERS WHO HOLD THEIR SHARES THROUGH A BROKERAGE ACCOUNT MAY VIEW OR REQUEST THE PROXY MATERIALS AND VOTE THEIR PROXY AT WWW.PROXYVOTE.COM OR BY TELEPHONE AT 1-800-579-1639. Table of Contents Page Proxy Solicitation and Voting Information 1 List of Proposals and Recommendations of the Board of Directors 2 Proposal No. 1 – Election of Directors 4 Director Nominees 5 The Board of Directors and its Committees 7 Corporate Governance Guidelines and Code of Business Conduct and Ethics 7 The Board’s Role in Risk Oversight 7 Independent, Non-Management Directors 7 Board Leadership Structure 7 Membership and Meetings of the Board and its Committees Table For Year 2010 8 Committees of the Board 9 Audit Committee 9 Report of the Audit Committee 10 Compensation Committee 11 Compensation Committee Report on Executive Compensation 11 Nominating and Corporate Governance Committee 12 Risk Oversight Committee 13 Director Compensation 14 Directors’ Fees and Other Compensation 14 Directors’ Compensation Table For Year 2010 15 Directors’ Beneficial Equity Ownership 16 Beneficial Ownership Of Directors And Management Table 16 Section 16(A) Beneficial Ownership Reporting Compliance 17 Certain Relationships and Related-Party Transactions 17 Principal Stockholders 17 Proposal No. 2 - Ratification of Independent Auditors 18 Principal Accountants’ Fees and Services 18 Proposal No. 3 – Advisory Vote on Compensation of Named Executive Officers 19 Proposal No. 4 – Frequency of Advisory Vote on Compensation of Named Executive Officers 20 Compensation Discussion and Analysis 21 What is the Company’s Philosophy Regarding Compensation and what are the Compensation Program Objectives and Rewards? 21 What are the Company’s Governance Practices Regarding Compensation? 21 What are the Company’s Governance Practices Regarding Stock Awards? 21 i Table of Contents (continued) Page What are the Elements of Compensation? 22 Why Does the Company Choose to Pay Each Element? 23 How Does the Company Determine the Amount/Formula for Each Element? 23 How are Salaries Determined? 23 How are Bonuses and Profit Sharing Determined? 23 How are Equity Compensation Awards Determined? 24 What are the Company’s Ongoing Plans for Plan-Based Equity Compensation? 24 How is the Chief Executive Officer’s Performance Evaluated and Compensation Determined? 25 What is the Chief Executive Officer’s Compensation? 26 Comparison of Cumulative Total Return Table 26 Does the Company Pay for Perquisites? 27 How Does the Company Evaluate its Compensation Program Risks? 27 Executive Compensation 28 2010 Target Compensation Table 28 2010 Incentive Compensation Pre-Determined Goals Table 29 2010 Summary Compensation Table 30 Summary All Other Compensation Table 31 Grants of Plan-Based Awards 32 Outstanding Equity Awards at Fiscal Year End 2010 Table 33 Option Exercises And Stock Vested In 2010 Table 34 Potential Payments Upon Termination or Change in Control 35 Payments on Change in Control 35 Covered Terminations and Severance Payments Pursuant to Change in Control Agreements 35 Change in Control Events and Severance Benefits Not Covered by the Severance Agreements 35 Change in Control Definition 35 Termination by Death or Disability 36 Termination by Retirement 36 Voluntary and Involuntary Termination 36 Retention and Transition Agreements 36 Potential And Actual Payments Under Severance Agreements Table 37 Pension Plans 38 2010 Pension Benefits Table 39 Stockholder Proposals and Director Nominations for 2012 40 Stockholder and Interested Party Communications with the Board of Directors 40 Other Matters 41 ii March 15, 2011 PROXY STATEMENT Annual Meeting of Stockholders of the Company to be held on April 27, 2011 PROXY SOLICITATION AND VOTING INFORMATION This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of Sturm, Ruger & Company, Inc. (the “Company”) for use at the 2011 Annual Meeting of Stockholders (the “Meeting”) of the Company to be held at 10:30 a.m. on April 27, 2011 at the Trumbull Marriott, 180 Hawley Lane, Trumbull, Connecticut 06611 or at any adjournment or postponement thereof for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. This Proxy Statement has been posted and is available on the Securities and Exchange Commission (the “SEC”) website at www.sec.gov and the Company’s website at www.ruger.com. In addition, registered stockholders may view or request the proxy materials and vote their proxy at www.envisionreport.com/RGR or by telephone at 1-800-652-8683, and stockholders who hold their shares through a brokerage account may view or request the proxy materials and vote their proxy at www.proxyvote.com or by telephone at 1-800-579-1639. The mailing address of the principal executive office of the Company is 1 Lacey Place, Southport, Connecticut 06890. In accordance with rules established by the SEC that allow companies to furnish their proxy materials over the Internet, on March 18, 2011 we are mailing a Notice of Internet Availability of Proxy Materials instead of a paper copy of our Proxy Statement and Annual Report on Form 10-K to our stockholders who have not specified that they wish to receive paper copies of our proxy materials. The Notice of Availability of Proxy Materials also contains instructions on how to request a paper copy of our proxy materials, including our Proxy Statement, Annual Report on Form 10-K and a form of proxy card. We believe this process will allow us to provide our stockholders with the information they need in a more timely, environmentally friendly and cost-effective manner. All expenses in connection with the solicitation of these proxies, which are estimated to be $60,000, will be borne by the Company. We encourage our stockholders to contact the Company’s transfer agent, Computershare Investor Services, LLC, or their stockbroker to sign up for electronic delivery of proxy materials in order to reduce printing, mailing and environmental costs. If your proxy is signed and returned, it will be voted in accordance with its terms. However, a stockholder of record may revoke his or her proxy before it is exercised by: (i) giving written notice to the Company’s Secretary at the Company’s address indicated above, (ii) duly executing a subsequent proxy relating to the same shares and delivering it to the Company’s Secretary at or before the Meeting or (iii) attending the Meeting and voting in person (although attendance at the Meeting will not, in and of itself, constitute revocation of a proxy). The Company’s Annual Report on Form 10-K for the year ended December 31, 2010, including financial statements, is enclosed herewith and has been posted and is available on the SEC website at www.sec.gov and the Company’s website at www.ruger.com. Only holders of Common Stock, $1.00 par value, of the Company (the “Common Stock”) of record at the close of business on March 8, 2011 will be entitled to vote at the Meeting. Each holder of record of the issued and outstanding shares of voting Common Stock is entitled to one vote per share. As of March 8, 2011, 18,753,447 shares of Common Stock were issued and outstanding and there were no outstanding shares of any other class of stock. The stockholders holding a majority of the issued and outstanding Common Stock, either present in person or represented by proxy, will constitute a quorum for the transaction of business at the Meeting. 1 In accordance with the Company’s By-Laws and applicable law, with respect to Proposal 1, the election of Directors will be determined by a plurality of the votes cast by the holders of shares present in person or by proxy and entitled to vote. Consequently, the seven nominees who receive the greatest number of votes cast for election as Directors will be elected. Shares present, which are properly withheld as to voting with respect to any one or more nominees, and shares present with respect to which a broker indicates that it does not have authority to vote (“broker non-votes”), will be counted as being present at the Meeting. However, these shares will not be counted as voting on the election of Directors, with the result that such abstentions and broker non-votes will have no effect as votes on the election of Directors With respect to Proposals 2 and 3, the affirmative vote of shares representing a majority of the shares present and entitled to vote is required to ratify the appointment of McGladrey & Pullen, LLP as the Company’s independent auditors for the 2011 fiscal year, and to approve the advisory vote on executive compensation. This also applies to any other matters properly presented at the Meeting, with the exception of Proposal 4, whereby stockholder voting will indicate the relative preference among the choices presented on an advisory basis. Shares which are voted to abstain on these matters and broker non-votes will be considered present at the Meeting but will not be counted as voting for these matters, with the result that abstention and broker non-votes will have the same effect as votes against the proposal. LIST OF PROPOSALS AND RECOMMENDATIONS OF THE BOARD OF DIRECTORS PROPOSAL NO. 1 – ELECTION OF DIRECTORS Seven Directors will be elected at the Meeting, each to hold office until the next Annual Meeting of Stockholders or until his successor is elected and has qualified. Board of Director Recommendation The Board of Directors recommends a vote “FOR” each of the named nominees. PROPOSAL NO. 2 – RATIFICATION OF INDEPENDENT AUDITORS McGladrey & Pullen, LLP has served as the Company’s independent auditors since 2005. Subject to the ratification of the Company’s stockholders, the Board of Directors has reappointed McGladrey & Pullen, LLP as the Company’s independent auditors for the 2011 fiscal year. Board of Directors Recommendation The Board of Directors recommends a vote “FOR” the ratification of McGladrey & Pullen, LLP as the Company’s independent auditors. 2 PROPOSAL NO. 3 – SAY ON PAY The Company shall seek an advisory vote on executive compensation. Board of Directors Recommendation The Board of Directors recommends a vote “FOR” approval of the pay-for-performance compensation policies and practices employed by the Compensation Committee, as described in the Compensation Discussion and Analysis and the tabular disclosure regarding Named Executive Officer compensation in this Proxy Statement. PROPOSAL NO. 4 – SAY WHEN ON PAY The Company shall seek an advisory vote on executive compensation every year, or every other year, or every third year. Board of Directors Recommendation The Board of Directors recommends a vote of “ONE YEAR” for the frequency of the stockholder vote to approve the compensation of the Named Executive Officers. 3 PROPOSAL NO. 1 – ELECTION OF DIRECTORS Seven Directors will be elected at the Meeting, each to hold office until the next Annual Meeting of Stockholders or until his successor is elected and has qualified. Board of Directors Recommendation The Board of Directors recommends a vote “FOR” each of the nominees named below. BACKGROUND Below is a discussion of certain events regarding the Board of Directors that have taken place since January 1, 2010, at which time the members of the Board were John A. Cosentino, Jr., C. Michael Jacobi, John M. Kingsley, Jr., Stephen T. Merkel, James E. Service, Ronald C. Whitaker and Michael O. Fifer: Following a search for additional Directors conducted by an independent professional placement firm at the Board’s request, Amir P. Rosenthal and Phillip C. Widman were elected to the Board of Directors effective January 4, 2010. On February 1, 2010, Messrs. Rosenthal and Widman were each appointed to the Audit Committee of the Board. John M. Kingsley, Jr. and Stephen T. Merkel did not stand for reelection at the April 28, 2010 Annual Meeting of Stockholders, and retired from the Board of Directors on that date. 4 DIRECTOR NOMINEES The following table lists each nominee for Director and sets forth certain information concerning each nominee’s age, business experience, other directorships and committee memberships in publicly-held corporations, current Board committee assignments, and qualifications to serve on the Company’s Board as of the date of this Proxy Statement. In addition to the information presented below regarding each nominee’s specific experience, qualifications, attributes and skills which led the Board to conclude that he should serve as a Director, the Board also believes that all of our Director nominees have established reputations of integrity, honesty and adherence to high ethical standards, and have demonstrated a commitment of service to the Company, an appreciation of its products and the Constitutional rights of American citizens to keep and bear arms. Each nominee has effectively demonstrated business acumen and the ability to exercise sound judgment in their individual careers and service on other public boards and board committees, as applicable. All of the seven nominees for Director listed below were elected at last year’s Annual Meeting. If no contrary instructions are indicated, proxies will be voted for the election of the nominees for Director listed below. Should any of the said nominees for Director not remain a candidate at the time of the Meeting (a condition which is not now anticipated), proxies solicited hereunder will be voted in favor of those nominees for Director selected by the Board of Directors of the Company. Name, Age, Business Experience First Became A During the Past Five Years, Director Other Directorships, Current Committee Memberships and Board Qualifications C. Michael Jacobi
